Case 1:19-cv-01772-EDK Document 8 Filed 01/10/20 Page 1of1

In the Guited States Court of Federal Clauns

 

 

(Pro Se)
)
DAVID RODENBECK, )
)
Plaintiff, )

) No, 19-1772C
V. ) (Filed: January 10, 2020)

)
THE UNITED STATES OF AMERICA, )
)
Defendant. )
)

ORDER

Plaintiff, proceeding pro se, has filed this civil action against the United States of
America. On November 21, 2019, the Court ordered Plaintiff to either pay the $400.00 in court
fees or request authorization to proceed without prepayment of fees by submitting a signed
application to proceed in forma pauperis by December 23, 2019. Docket No. 4. As Plaintiff has
failed to do so, this case is DISMISSED without prejudice for failure to prosecute under Rule 41

of the Rules of the United States Court of Federal Claims.!

. tf

ELAINE D. KAPLAN
Judge

IT IS SO ORDERED.

 

 

! The Court notes that Plaintiff's Complaint brings claims under the Americans with Disabilities
Act and Ohio state law, and attempts to bring suit against private parties, including Cardinal
Health and ODW Logistics. See Docket Nos. 1, 5. It is unlikely that this Court has jurisdiction
under the Tucker Act over those claims as stated in the Complaint. See 28 U.S.C. § 1491(a)(1).

7018 1430 0001 4563 &4h5

 
